763 N.W.2d 278 (2009)
Gwendolyn NEILL, Personal Representative of the Estate of William J. Neill, IV, Plaintiff-Appellant,
v.
STEEL MASTER TRANSFER, INC., Defendant-Appellee, and
Rozafa Transport, Inc., and Gjergi Rrogomi, Defendants.
Docket No. 137727. COA No. 279122.
Supreme Court of Michigan.
April 1, 2009.

Order
On order of the Court, the application for leave to appeal the October 21, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.